United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-3465
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Juan Ordenas-Lucas

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: June 14, 2021
                              Filed: June 18, 2021
                                 [Unpublished]
                                 ____________

Before ERICKSON, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Juan Ordenas-Lucas received a 276-month prison sentence after he pleaded
guilty to sexually exploiting a minor by producing child pornography. See 18
U.S.C. § 2251(a), (e). Ordenas-Lucas’s counsel requests permission to withdraw
and, in an Anders brief, suggests that the sentence is substantively unreasonable.
See Anders v. California, 386 U.S. 738 (1967). We affirm.
       We conclude that Ordenas-Lucas’s sentence is substantively reasonable.
See United States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (recognizing
that “it is nearly inconceivable” that once a district court has varied downward, it
“abuse[s] its discretion in not varying downward [even] further” (quotation marks
omitted)). The record establishes that the district court 1 sufficiently considered
the statutory sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an
improper factor or commit a clear error of judgment. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
                                  -2-